[1] Victor L. Jacobsen, an attorney at law, admitted to practice in this state, was duly convicted of a felony involving moral turpitude, and the clerk of the superior court for the county of Los Angeles, the court in which such conviction was had, has transmitted to this court a certified copy of the record of conviction. The defendant did not appeal, and in that regard the judgment of conviction has become final; but the trial court has placed Jacobsen on probation, and the imposing and execution of the sentence have been suspended. The terms of the order of probation are not before us, but, if the defendant fulfills the conditions of his probation for the entire period thereof, or shall be discharged from probation prior to the maximum period of punishment for the offense of which he has been convicted, the trial court may set aside the verdict of guilty and dismiss the accusation against the defendant, who shall thereafter be released from all penalties and disabilities resulting from the offense or crime of which he has been convicted. (Pen. Code, sec. 1203.)
We are informed that Jacobsen has made application to the appropriate district court of appeal for permission to *Page 290 
resign as an attorney and counselor at law, but that the application has not yet been acted upon. Whether he should be permitted to resign under the circumstances in which he has been placed by his conviction (see Ex parte Thompson, 32 Or. 499 [40 L.R.A. 194, 52 P. 570]), or what may be the final result of his probation, are matters which do not now concern this court. An attorney convicted of a felony involving moral turpitude, the nature of which is calculated to injure his reputation for the performance of the important duties which the law enjoins, should not be permitted to escape punishment. If the court permits it, such act tends to lessen the respect which the public should have for the members of the legal profession. (Ex parte Thompson,supra.) Pending any further action in the case of the attorney, an order of suspension should be made.
Let an order be entered that Victor L. Jacobsen be suspended as an attorney and counselor at law until the further order of this court, and that, until such further order, he be precluded from practicing as an attorney at law, or as an attorney or agent of another, in and before all the courts, commissions, and tribunals of this state, and from holding himself out to the public as an attorney and counselor at law.
Curtis, J., Shenk, J., Richards, J., and Seawell, J., concurred.